Citation Nr: 1111284	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-38 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach condition, claimed as secondary to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as a nervous condition and depression), other than service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to August 1969.  He died in August 2010.  The party listed on the title page as the appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Nashville, Tennessee.


FINDINGS OF FACT

1.  In a decision issued on October 8, 2010, the Board denied a service connection claim for a psychiatric disorder and remanded a service connection claim for a stomach condition.

2.  In November 2010, the Board was notified by the RO Nashville, Tennessee, that the Veteran had died in August 2010.


CONCLUSIONS OF LAW

1.  The October 8, 2010 Board decision addressing the issues of entitlement to a service connection for a psychiatric disorder and a stomach condition is vacated.

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law or has been granted benefits based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

In this case, a Board decision was issued on October 8, 2010, which denied a service connection claim for a psychiatric disorder and remanded a service connection claim for a stomach condition for additional development, to include scheduling a VA examination.  In November 2010, the Board received notification from the RO in Nashville, Tennessee that the Veteran had died in August 2010; a copy of the death certificate is on file.  

Although the Veteran died in August 2010, the Board did not receive notification of this until months later and after the issuance of the October 2010 Board decision.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the Veteran died before the Board decided the service connection claim for a psychiatric disorder and remanded the service connection claim for a stomach condition in October 2010, the Board had no jurisdiction to adjudicate the claims.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Therefore, the October 8, 2010 Board decision must be formally vacated.  38 C.F.R. § 20.904(a).  See Landicho, 7 Vet. App. 42.

Furthermore, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).

ORDER

The Board's October 8, 2010 decision denying a service connection claim for a psychiatric disorder and remanding a service connection claim for a stomach condition is vacated.

The appeal is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


